Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s Application Data Sheet has a typographical error in the listing of the Applicant.  It appears that “Guangdong Instite should be –Guangdong Institute-.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 3, lines 1-2, “the load bearing wheel on one side” lacks clear antecedent basis in the claims.  It appears that applicant means “one of the plurality of load bearing wheels” on each track.
Similarly, in claim 4, lines 1-1, “the load bearing wheels on both sides” lack clear antecedent basis in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rimanelli (PGPub 2016/0130000).
Regarding claim 1, Rimanelli teaches a tracked robot 10, comprising a rack (frame 12), two sets of track mechanisms 20, and power components 26 operating respectively in cooperation with the two sets of track mechanisms, characterized in that each set of track mechanism comprises a track 26, a driving wheel 24, a tensioning wheel 30 and a plurality of load bearing wheels 22.  The driving wheel, the tensioning wheel and the load bearing wheels are sleeved with the track, the tensioning wheel is used for tensioning the track, the driving wheel, the tensioning wheel and the load bearing wheels are rotatably arranged on the rack through a driving wheel axle, a tensioning wheel axle and load bearing wheel axles respectively (see Figure 1).  The driving wheel 24 drives the tensioning wheel and the load bearing wheels to rotate through the track.  Baffles are arranged on outer sides of the driving wheel, the tensioning wheel and the plurality of load bearing wheels, and the track is embedded between the baffles (seen in Figure 1, where sides of all of the wheels overlap side edges of each track).  
Regarding claim 6, a buffering mechanism (tensioner 32 in the form of gas spring, linear spring, torsional spring, etc.) is arranged at the tensioning wheel 30 and used for providing a certain buffering space for the track at the tensioning wheel (see para [0019], lines 4-8).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Rimanelli in view of Stefano (PGPub 2019/0233030).
Regarding claim 2, Rimanelli is silent regarding clamping grooves which are matched with shifting teeth inside the tracks to drive the tracks to achieve transmission (although Figure 1 of Rimanelli does appear to show shifting teeth on the inside of the track).  
Stefano shows a track mechanism having a drive wheel 7, idler wheel 9, and load supporting wheels (roller wheels 11, 12, 13, and idler 10).  The drive wheel, as illustrated in Figure 4, includes clamping grooves (recesses in drive wheel 7) which are matched with shifting teeth (shown in the inner surface of track 6 in Figure 4) inside the tracks to drive the tracks to achieve transmission.
	It would have been obvious to one of ordinary skill in the art to provide grooves in the drive wheel of Rimanelli, as is old and well known and taught by Stefano, in order to improve transmission of drive between the drive wheel and the track.
Regarding claims 3 and 5, Rimanelli is silent regarding a load bearing wheel having a groove matched to the shifting teeth on one side of the track and tensioning and load bearing wheels that are composed of two half side wheels (applicant has not defined the term “half side wheel” so that term is subject to interpretation; for the purpose of examination, “half side wheel” is considered to be a pair of laterally spaced wheels or wheel sections connected by an axle).   Stefano shows a load bearing wheel 10 on one side of the track (the rear) that is provided with a groove (a central groove between two side wheel portions) matched with the shifting teeth inside the track (seen in Figure 4) to achieve transmission, as broadly and functionally recited.  The tensioning wheel 10 and the other load bearing wheels are respectively composed of two half side wheels, as best understood (two laterally spaced wheel portions on a common axle).  It would have been obvious to one of ordinary skill in the art to configure a load bearing wheel 10 of Rimanelli with a groove matched to the teeth of the track and configure the load bearing wheels 11-3 and tensioning wheel 9 as two half side wheels, as best understood, in order to accommodate and align with teeth formed inside of the track and maintain the track centered on the wheels.
.  
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Rimanelli in view of Heaslet (USPN 2,284,821).
Rimanelli teaches a buffering mechanism comprises a shock absorber 32 and a tensioning wheel carrier (frame), wherein the tensioning wheel carrier is fixed on the load bearing wheel axles, but is does not clearly teach the shock absorber is fixed between the tensioning wheel axle and the tensioning wheel carrier.  
Heaslet teaches a buffering mechanism comprises a shock absorber (cylinder 15 containing springs 57, 58, that bias and dampen movement of front tensioning wheel 45; see page 2, lines 18-39) and a tensioning wheel carrier (frame 1), wherein the tensioning wheel carrier is fixed on the load bearing wheel axles (see Figure 2), and the shock absorber is fixed between the tensioning wheel axle 46 and the tensioning wheel carrier 1 (by way of yoke 47 and shaft 51, seen in Figures 2 and 8).  According to Heaslet, this arrangement keeps the desired tension on the track and resiliently supports the idler wheels so they can withstand the shock of starting, stopping and encountering obstacles (see page 1, lines 30-39).
	It would have been obvious to one of ordinary skill in the art to mount the shock absorber of Rimanelli between the tensioning wheel axle and the tensioning wheel carrier (lower frame portion), as taught by Heaslet, in order to readily adjust the wheels to keep the desired tension on the track so they can withstand the shock of starting, stopping, and encountering obstacles.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

 JP61-89182 shows a robot having a track supported by wheels and the wheels all include baffles on their lateral sides for aligning the track and grooves for engaging teeth on the track.
Choi shows track support wheels having lateral baffles and track engaging teeth.
Ballenger and Iwamoto teach tracked robots.
Hui shows a tracked vehicle with track support wheels all having grooves for engaging teeth on the track.
Shio, Jorgensen, Hiraoka, Nagatsuka, Canfield and van der Lende teach wall climbing vehicles.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anne Marie M. Boehler whose telephone number is (571)272-6641.  The examiner can normally be reached on Monday-Friday, 7:30-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Rocca can be reached on 571-272-5191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/ANNE MARIE M BOEHLER/Primary Examiner, Art Unit 3611                                                                                                                                                                                                        



amb